ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tanya Harkins on 02/26/2021.
The application has been amended as follows: 

In the claims:
1.    (Currently Amended) A microwave plasma source that generates a microwave plasma in a processing space in which a target substrate is processed, comprising:
a microwave generation part configured to generate a microwave;

an antenna part including a slot antenna and a microwave-transmitting plate, the slot antenna having a predetermined pattern of slots formed therein and being configured to radiate the microwave propagating through the waveguide into the processing space, and the microwave-transmitting plate being made of a dielectric material and being configured to transmit the microwave radiated from the slots therethrough and supply the microwave into the processing space;
the waveguide including a coaxial waveguide, and a connector connected to the slot antenna and a cap covering a lower portion of the connector being installed under an inner conductor of the coaxial waveguide,
a temperature detector configured to detect a temperature in a microwave propagation path at a portion corresponding to the connector or the cap 
an abnormality detector configured to receive the temperature detected by the temperature detector and detect an abnormality in the microwave propagation path based on the detected temperature, and issue a command based upon the detected temperature so as to prevent plasma ignition failure from being generated in advance.

2.    (Previously Presented) The microwave plasma source of Claim 1, wherein the is configured to propagate the microwave to the slot [an] antenna another [a] waveguide configured to propagate the another waveguide,


Claim 3 – CANCELLED.

6. (Currently Amended) A microwave plasma processing apparatus comprising: 
a processing container having a processing space defined therein and in which a target substrate is processed; 
a microwave generation part configured to generate a microwave; 
a waveguide configured to propagate the microwave generated by the microwave generation part therethrough; 
an antenna part including a slot antenna and a microwave-transmitting plate, the slot antenna having a predetermined pattern of slots formed therein and being configured to radiate the microwave propagating through the waveguide into the processing space, and the microwave-transmitting plate being made of a dielectric material and being configured to transmit the microwave radiated from the slots therethrough and supply the microwave into the processing space; 
the waveguide including a coaxial waveguide, and a connector connected to the slot antenna and a cap covering a lower portion of the connector being installed under an inner conductor of the coaxial waveguide,
in a microwave propagation path at a portion corresponding to the connector or the cap 
an abnormality detector configured to receive the temperature detected by the temperature detector and detect an abnormality in the microwave propagation path based on the detected temperature and issue a command based upon the detected temperature so as to prevent plasma ignition failure in the microwave plasma processing apparatus from being generated in advance; 
a gas supply configured to supply a plasma processing gas into the processing space; and
an exhauster configured to exhaust the processing space.

7. (Previously Presented) The microwave plasma processing apparatus of Claim 6, wherein the is configured to propagate the microwave to the slot [an] antenna of the antenna part therethrough, another [a] waveguide configured to propagate the microwave from the microwave generation part therethrough, and a mode converter that connects the coaxial waveguide and the another waveguide, 


Claims 8, 11-15 – CANCELLED.

Allowable Subject Matter
Claims 1, 2, 4 -7, 9-10 allowed.

Claims 1, 6: Claim 1 - Closest prior art of record (viz. Iwasaki, Nishimoto) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " the waveguide including a coaxial waveguide, and a connector connected to the slot antenna and a cap covering a lower portion of the connector being installed under an inner conductor of the coaxial waveguide,
a temperature detector configured to detect a temperature in a microwave propagation path at a portion corresponding to the connector or the cap 
an abnormality detector configured to receive the temperature detected by the temperature detector and detect an abnormality in the microwave propagation path based on the detected temperature, and issue a command based upon the detected temperature so as to prevent plasma ignition failure from being generated in advance.”, in the context of other limitations of the claim. Applicant’s remarks (pages 11-12) dated 11/03/2020 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716